Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This Office Action is responsive to application 17/194,336 filed March 8, 2021. Claims 1-29 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-29 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 (hereafter “patent claim”) of U.S. Patent No. 10,958,768.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,958,768 as outlined in the table below:










Examined claim 1
A method for fetching by a client device, that comprises a wireless modem for Radio-Frequency (RF) communication, a first content identified by a first Uniform Resource Locator (URL) stored in a first web server and a second content identified by a second URL stored in a second web server, for use with first and second devices and a third server, wherein each of the client device, the first and second devices and the third server is identified in the Internet using a respective identifier, the method comprising: 
     receiving, by the client device from the third server, the identifier of the first device; 
     establishing, by the client device a first connection, that is based on, or uses, the RF communication, with the first device using the received first device identifier; 
     receiving, by the client device from the first device, the first content using the first URL; 
     receiving, by the client device from the third server, the identifier of the second device; 
     establishing, by the client device a second connection, that is based on, or uses, the RF communication, with the second device using the received second device identifier; and 
     receiving, by the client device from the second device, the second content using the second URL.

Patent claim 17
The method according to claim 1, wherein each of the first and second content identifiers comprise, or consists of, a Uniform Resource Locator (URL).


Patent claim 1
A method for fetching by a client device a first content identified by a first content identifier stored in a first web server and a second content identified by a second content identifier stored in a second web server, for use with first and second devices and a third server, wherein each of the client device, the first and second devices and the third server is identified in the Internet using a respective identifier, the method comprising:

       providing, by the third server to the client device, the identifier of the first device;
       establishing, by the client device a first connection with the first device using the provided first device identifier;
      obtaining, by the client device from the first device, the first content;
     notifying, by the client device to the third server, of the obtaining of the first content;
     providing, by the third server to the client device, the identifier of the second device;
     establishing, by the client device a second connection with the second device using the provided second device identifier;
     obtaining, by the client device from the second device, the second content; and
     notifying, by the client device to the third server, of the obtaining of the second content.



	Examined claim 1 is merely similar of patent claim 17. It would have been obvious to patent claim 17 because similar limitation is obvious variation. Furthermore, examined claims 2-29 recite the similar limitations of patent claims 2-16, 18-30.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459